
	
		II
		112th CONGRESS
		2d Session
		S. 2080
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize depository institutions, depository
		  institution holding companies, Fannie Mae, and Freddie Mac to lease foreclosed
		  property held by such entities for up to 5 years, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Families in their Home Act of
			 2012.
		2.Bank leasing of
			 foreclosed properties
			(a)In
			 generalSection 18 of the Federal Deposit Insurance Act (12
			 U.S.C. 1828) is amended by adding at the end the following:
				
					(aa)Leasing of
				foreclosed property
						(1)Leasing
				authorized
							(A)In
				generalA depository institution or any affiliate of a depository
				institution, subject to this subsection and regulations prescribed under this
				subsection, may lease to any person, including a lease with an option to
				purchase or a right of first refusal, for not to exceed 5 years, an interest in
				residential property which—
								(i)was or is
				security for an extension of credit by such depository institution or
				affiliate; and
								(ii)came under the
				ownership or control of the depository institution or affiliate through
				foreclosure, or a deed in lieu of foreclosure, on the extension of
				credit.
								(B)PreemptionSubparagraph
				(A) shall apply, notwithstanding any other provision of Federal or State
				law—
								(i)restricting the
				time during which a depository institution or any affiliate of a depository
				institution may hold or lease property; or
								(ii)prohibiting a
				depository institution or any affiliate of a depository institution from
				leasing property.
								(2)Safety and
				soundness regulationsThe Federal banking agencies shall jointly
				prescribe regulations which—
							(A)establish
				criteria and minimum requirements for the leasing activity of any depository
				institution or affiliate of a depository institution, including minimum capital
				requirements, that the agencies determine to be appropriate for the
				preservation of the safety and soundness of the depository institution or
				affiliate;
							(B)establish
				requirements or exceptions that the agencies determine are appropriate under
				this subsection for any such depository institution or affiliate for any other
				purpose; and
							(C)provide for
				appropriate actions under section 38 with respect to any such lease, as
				necessary to protect the capital or safety and soundness of the depository
				institution or affiliate or any other necessary enforcement action.
							(3)Length of
				leaseIf any provision of any Federal or State law, including the
				Bank Holding Company Act of 1956, governing the permissible activities of
				depository institutions or affiliates of depository institutions permits a
				depository institution or any such affiliate to hold property as described in
				paragraph (1) for a period longer than 5 years, any lease under paragraph (1)
				may be extended to the extent permitted by such provision of law.
						(4)SunsetThis
				section shall apply only with respect to leases entered into during the 3-year
				period beginning on the date of enactment of the Keeping Families in their Home
				Act of
				2012.
						.
			(b)Intent of
			 CongressIt is the intent of Congress that—
				(1)no permanent
			 change in policy on leasing foreclosed property is established by virtue of the
			 enactment of this section with respect to depository institutions and
			 depository institution holding companies; and
				(2)subsection (aa)
			 of section 18 of the Federal Deposit Insurance Act (as added by this section)
			 should not apply to leases entered into after the sunset date contained in such
			 subsection.
				3.Government
			 sponsored enterprise leasing of foreclosed properties
			(a)In
			 generalFor the purpose of mitigating losses to the taxpayer and
			 stabilizing home prices, an enterprise may market for rental any real estate
			 owned properties and assets of such enterprises and enter into lease agreements
			 with lessees, as the Federal Housing Finance Agency determines appropriate,
			 prior to the sale of such properties and assets, except that any such lease
			 agreement shall be for a term that is not longer than 5 years. Authority to
			 enter into leasing agreements pursuant to this subsection shall terminate 3
			 years after the date of enactment of this Act.
			(b)Enterprise
			 definedThe term enterprise means—
				(1)the Federal
			 National Mortgage Association; and
				(2)the Federal Home
			 Loan Mortgage Corporation.
				
